Exhibit 10.7

 

SECURITY AGREEMENT SUPPLEMENT

This SECURITY AGREEMENT SUPPLEMENT, dated as of December 31, 2006 (this
“Supplement”), is made among (i) Virgin River Casino Corporation, a Nevada
Corporation, (the “Grantor”); and (ii) Black Gaming, LLC, a Nevada
limited-liability company and R. Black, Inc., a Nevada corporation (individually
and collectively, jointly and severally “Additional Grantors”) in favor of The
Bank of New York Trust Company, N.A., as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).  Undefined capitalized terms
used in this Agreement have the meanings assigned to them in that certain Senior
Secured Note Security Agreement, dated as of December 20, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among the Issuers, the other Grantors party thereto and the
Collateral Agent.

Section 1.  Affirmation and Grant of Security.  The Grantor hereby affirms its
grant to the Collateral Agent for the benefit of the Secured Parties set forth
in the Security Agreement, and the Grantor and each Additional Grantor hereby
grants to the Collateral Agent for the benefit of the Secured Parties, a
security interest in and continuing lien on all of such Grantor’s and Additional
Grantor’s right, title and interest in, to and under the Collateral to secure
the Secured Obligations.

Section 2.  Representation and Warranties.  Each Grantor and Additional Grantor
represents and warrants that the attached schedules supplement the schedules to
the Security Agreement (except for schedule 3.9 to this Supplement, which
restates schedule 3.9 to the Security Agreement in its entirety), and that all
the attached supplemental schedules accurately and completely set forth all
information required pursuant to the Security Agreement, and such Grantor or
Additional Grantor hereby agrees that such supplemental schedules constitute
part of schedules to the Security Agreement.

Section 3.  Additional Grantor Provisions.  Each Additional Grantor hereby:

(a)           agrees that by the execution and delivery hereof, each Additional
Grantor becomes a Grantor under the Security Agreement and agrees to be bound by
all of the terms thereof as if it were an original signatory thereto, and all of
the property pledged hereby shall be deemed to be part of the Collateral and
hereafter subject to each of the terms and conditions of the Security Agreement;

(b)           represents and warrants that, except as set forth on the schedules
hereto, each of the representations and warranties set forth in the Security
Agreement and applicable to such Additional Grantor is true and correct both
before and after giving effect to this Supplement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct as of such earlier
date;

(c)           agrees that from time to time, at such Additional Grantor’s
expense, it will promptly authenticate, execute and deliver all further
agreements, instruments, certificates and documents, and take all further
action, that may be necessary or desirable, or that the Collateral Agent may
reasonably request, to create or maintain the validity, perfection or priority
of and protect any security interest granted or purported to be granted hereby
or to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral; and


--------------------------------------------------------------------------------




d)            agrees that any notice or other communication herein required or
permitted to be given shall be given in accordance with Section 7.1 of the
Security Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the applicable schedule hereto.

Section 4.  Miscellaneous.  Each Grantor and Additional Grantor agrees that
neither this Supplement nor any term hereof may be changed, waived, discharged
or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Supplement) against whom enforcement of such change, waiver,
discharge or termination is sought.  If any provision in or obligation hereunder
will be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, will not in any way be
affected or impaired thereby.  This Supplement may be executed in any number of
counterparts (including via facsimile), each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Section 5.  Governing Law.  THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).

IN WITNESS WHEREOF, each Grantor and Additional Grantor has caused this
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

[signature pages follow]


--------------------------------------------------------------------------------




 

 

Virgin River Casino Corporation

 

 

as a Grantor

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name: Robert R. Black, Sr.

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

Black Gaming, LLC,

 

 

as an Additional Grantor

 

 

 

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name: Robert R. Black, Sr.

 

 

 

Title: Manager

 

 

 

 

 

 

R. Black, Inc.

 

 

as an Additional Grantor

 

 

 

 

 

 

 

 

By:

/s/ Robert R. Black, Sr.

 

 

 

Name: Robert R. Black, Sr.

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

The Bank of New York Trust Company,

 

 

N.A.,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Sandee Parks

 

 

 

Name: Sandee Parks

 

 

 

Title: Vice President

 


--------------------------------------------------------------------------------




Schedule 3.2 Organizational Matters

(supplement)

Full Legal Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Organizational
ID Number

 

Chief Executive
Offices

 

 

 

 

 

 

 

 

 

Black Gaming, LLC

 

Limited-liability company

 

Nevada

 

E0586222006-3

 

10777 West Twain,
Third Floor
Las Vegas, Nevada
89135

 

 

 

 

 

 

 

 

 

R. Black, Inc.

 

Corporation

 

Nevada

 

C3319-1997

 

10777 West Twain,
Suite 333
Las Vegas, Nevada
89135

 


--------------------------------------------------------------------------------


Schedule 3.5 UCC Filing Offices

(supplement)

Grantor

 

Jurisdictions

 

 

 

Black Gaming, LLC

 

Nevada Secretary of State
Clark County, Nevada

 

 

 

R. Black, Inc.

 

Nevada Secretary of State
Clark County, Nevada

 

5


--------------------------------------------------------------------------------




Schedule 3.9 Investment Property

 

Pledged Capital Stock:

Name of
Pledged
Company

 

Name of Pledgor

 

Number of
Share/Units

 

Class of
Interests

 

Percentage
of Class
Owned

 

Certificate
Nos.

 

B & B B, Inc.

 

Black Gaming, LLC

 

16.75 shares

 

Common Stock

 

100

%

II-03

 

Virgin River Casino Corporation

 

Black Gaming, LLC

 

100 shares

 

Common Stock

 

100

%

16

 

R. Black, Inc.

 

Virgin River Casino Corporation

 

100

 

Common Stock

 

100

%

3

 

RBG, LLC

 

R. Black, Inc.

 

N/A

 

Membership Interests

 

5.47

%

21

 

RBG, LLC

 

Virgin River Casino Corporation

 

N/A

 

Membership Interests

 

94.53

%

22

 

CasaBlanca Resorts, LLC

 

RBG, LLC

 

N/A

 

Membership Interests

 

100

%

1

 

Oasis Recreational Properties, Inc.

 

CasaBlanca Resorts, LLC

 

100 shares

 

Common Stock

 

100

%

1

 

Oasis Interval Ownership, LLC

 

CasaBlanca Resorts, LLC

 

N/A

 

Membership Interests

 

100

%

—

 

Oasis Interval Management, LLC

 

CasaBlanca Resorts, LLC

 

N/A

 

Membership Interests

 

100

%

—

 

 

Pledged Debt:

None.

Securities Accounts:

None.

6


--------------------------------------------------------------------------------




Schedule 7.1 Addresses for Notices; Contact Information

(supplement)

Grantor

 

Contact Information

 

Resident Agent

Black Gaming, LLC

 

10777 West Twain, Third Floor
Las Vegas, Nevada 89135
ATTN: Manager

 

Black, LoBello & Pitegoff
Attn: Tisha Black
6885 West Charleston
Las Vegas, NV 89117

 

 

 

 

 

R. Black, Inc.

 

10777 West Twain, Suite 333
Las Vegas, Nevada 89135
ATTN: President

 

Black, LoBello & Pitegoff
Attn: Tisha Black
6885 West Charleston
Las Vegas, NV 89117

 

7


--------------------------------------------------------------------------------